                             UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                     CENTRAL DIVISION




EVE TAALAK,                                                      3:19-CV-03002-RAL


                       Plaintiff,

        vs.                                                             ORDER


DR.     PAVALIS, DR. FOR THE PRISON,
SDWP,IN HIS INDIVIDUAL AND OFFICIAL
CAPACITY;    DARREN    BERG,   ADA
COORDINATOR AT SDWP, IN HIS
INDIVIDUAL AND OFFICIAL CAPACITY;
CLAYTON STOCHE, OFFICER, SDWP, IN
HIS      DIDIVIDUAL          AND       OFFICIAL
CAPACITY; AND CANDY SNYDER, ADA
DIRECTOR, SDWP, IN HER INDIVIDUAL
AND OFFICIAL CAPACITY;

                       Defendants.




       PlaintifFEve Taalak is an inmate at the South Dakota Womens Prison in Pierre. Doc. 1. On


January 9, 2019, Taalak filed a pro se civil rights lawsuit under 42 U.S.C. § 1983 and the

Americans with Disabilities Act. Id. Taalak also requested leave to proceed in forma pauperis

pursuant to 28 U.S.C. § 1915 and provided her prisoner trust account report. Docs. 2, 3.

       Under the Prison Litigation Reform Act(PLRA), a prisoner who "brings a civil action or

files an appeal in forma pauperis . . . shall be required to pay the full amount of a filing fee."

28 U.S.C. § 1915(b)(1). The court may, however, accept partial payment of the initial filing fee

where appropriate. Therefore,"'[wjhen an inmate seeks pauper status, the only issue is whether

the inmate pays the entire fee at the initiation of the proceedings or over a period of time under
an Installment plan.'"Henderson v. Norris, 129 F.3d 481,483 (8th Cir. 1997)(quoting McGore

V. Wrigglesworth, 114 F.3d 601,604(6th Cir. 1997)).

       The initial partial filing fee that accompanies an installment plan is calculated according

to 28 U.S.C. § 1915(b)(1), which requires a payment of20 percent ofthe greater of:

       (A)     the average monthly deposits to the prisoner's account; or
       (B)     the average monthly balance in the prisoner's account for the 6-month
               period immediately preceding the filing of the complaint or notice of
               appeal.

Plaintiff has reported average monthly deposits to his prisoner trust account of $160 and an

average monthly balance of $160. Doc. 3. Based on this information, the court grants plaintiff

leave to proceed in forma pauperis provided he pays an initial partial filing fee of$32.00, which

is 20 percent of$160. Plaintiff must pay this ioitial partial filuig fee by May 20,2019. Ifthe court

does not receive payment by this deadline, this matter will be dismissed. Plaintiff may request an

extension oftime if needed.


       In addition to the initial partial filing fee, plaintiff must "make monthly payments of

20 percent of the preceding month's income credited to the prisoner's account." 28 U.S.C.

§ 1915(b)(2). The statute places the burden on the prisoner's institution to collect the additional

monthly payments and forward them to the court as follows:

       After pajnnent ofthe initial partial filing fee, the prisoner shall he required to make
       monthly payments of 20 percent of the preceding month's income credited to the
       prisoner's account. The agency having custody of the prisoner shall forward
       payments from the prisoner's account to the clerk ofthe court each time the amount
       in the account exceeds $10 until the filing fees are paid.

28 U.S.C. § 1915(h)(2). Therefore, after payment in full of the initial partial filing fee, the

remaining installments will be collected pursuant to this procedure.

       The clerk ofthe court will send a copy ofthis order to the appropriate financial official at

plaintiffs institution. Plaintiff will remain responsible for the entire filing fee, as long as he is a
prisoner, even if the case is dismissed at some later time. See In re Tyler, 110 F.3d 528, 529-30

(8th Cir. 1997). Accordingly, it is

        ORDERED that plaintiffs motion for leave to proceed in forma pauperis (Doc. 2) is

granted. Plaintiff will make an initial partial payment of S32.00 by May 20, 2019, made

payable to the Clerk, U.S. District Court. If the initial partial filing fee is not received by the

specified deadline, the case will be dismissed.

        IT IS FURTHER ORDERED that after payment ofthe initial partial filing fee, plaintiffs

institution will collect the additional monthly payments in the manner set forth in 28 U.S.C.

§ 1915(b)(2), quoted above,and will forward those installments to the court until the $350 filing

fee is paid in full.

        IT IS FURTHER ORDERED that the clerk of the court is directed to send a copy ofthis

order to the appropriate official at plaintiffs institution.

        IT IS FURTHER ORDERED that the clerk of the court is directed to set a pro se case

management deadline in this case using the following text: May 20,2019: initial partial filing fee

payment due.

        IT IS FURTHER ORDERED that plaintiff will keep the court informed of his current

address at all times. All parties are bound by the Federal Rules of Civil Procedure and by the

court's Local Rules while this case is pending.

        DATED April Ig**. 2019.
                                                BY THE COURT:




                                                ROBERTO A. LANGE"
                                                UNITED STATES DISTRICT JUDGE
